Title: [Diary entry: 21 April 1791]
From: Washington, George
To: 

Thursday 21st. Dined with the Citizens at a public dinner given by them; & went to a dancing assembly in the evening—both of

which was at what they call the Pallace—formerly the government House & a good brick building but now hastening to ruins. The company at both was numerous—at the latter there were abt. 70 ladies. This town by Water is about 70 miles from the Sea but in a direct line to the entrance of the river not over 35 and to the nearest Seaboard not more than 20, or 25. Upon the River Nuse, & 80 miles above Newbern, the Convention of the State that adopted the federal Constitution made choice of a Spot, or rather district within which to fix their Seat of Government; but it being lower than the back Members (of the Assembly) who hitherto have been most numerous inclined to have it they have found means to obstruct the measure but since the Cession of their Western territory it is supposed that the matter will be revived to good effect.